Lumpkin, P. J.
Mrs. Mary L. Anthony brought against her husband, Joseph L. Anthony, a libel for divorce on two grounds. One of them was cruel treatment. The other, in view of the record, requires no notice at our bands. The alleged cruelty consisted in the respondent’s accusing the libelant of having communicated to him a venereal disease, and in threatening to sue her for a divorce upon that ground. Anthony filed a cross-libel, in which he prayed for a divorce on the ground of adultery. The case coming on for a trial, the jury returned two separate and distinct verdicts, which were as follows: “We, the jury, find for the plaintiff and against the defendant a partial divorce; that is to say, a divorce a mensa et thoro.” “We, the jury, find for the defendant a total divorce, and against the plaintiff. We find that sufficient proofs have been submitted to our consideration to authorize a -total divorce, that is to say a divorce a vinculo matrimonii upon legal principles, between the parties in this case.”
We are not now called upon to decide whether two such verdicts could, under any circumstances, stand together; for, upon a careful examination of all the evidence submitted pro and con. at the trial, we have reached the conclusion that these two ver*251diets are, in view of this evidence, absolutely inconsistent with each other. In condensed form, the record presents the case as follows: The evidence introduced in Anthony’s behalf tended to show that Mrs. Anthony had committed adultery with one Ostland; had thus contracted a venereal disease, and had communicated the same to Anthony. The evidence in her favor tended to disprove this charge; and she claimed that Anthony’s making it to her face, which was not denied, was an act of cruelty entitling her to a divorce. On the other hand, her alleged adultery with Ostland was the ground of Anthony’s cross-libel. It thus appears that the evidence was directly conflicting upon the controlling issue as to whether or not Mrs. Anthony had sustained illicit relations with Ostland'. It is certain that she was either innocent or guilty in this respect. If innocent, the language used to her by Anthony certainly amounted in law to cruel treatment. If guilty, it could not, in a legal sense, have been cruel to reproach her for her faithless and unlawful conduct. The jury, in rendering the verdict in favor of Mrs. Anthony, must have acted upon.the theory that she was innocent of the alleged adultery; but in finding for Anthony upon his cross-libel, they must have acted upon the theory that she was guilty of the adultery. It is fherefore • apparent that the two findings are inconsistent, and that, taken together, they present an absolutely illogical result of the pleadings and evidence. It is impossible to say with any degree of satisfaction or certainty what the jury believed, or what they disbelieved. The meaning of the word “verdict” — “a true saying” — is set at naught and rendered ridiculous, as applied to the two findings with which we are now undertaking to deal. What “true saying” can be gathered from these two contradictory sayings? The situation brought about by these findings is anomalous, and can not be tolerated. We reverse the judgment and order a new trial, at which it is to be hoped a finding will be rendered which will enable the parties at least to know where and how they stand.

Judgment reversed.


All the Justices concurring.